Citation Nr: 0212088	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-11-393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right hip stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1997 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2000, a 
statement of the case was issued in April 2000, and a 
substantive appeal was received in May 2000.  The veteran 
testified at a personal hearing at the RO in October 2000.  

The Board notes that during the pendency of this appeal, 
service connection claims were made for migraine headaches, 
low back condition, right hip arthritis and possible nerve 
damage, and a right ankle sprain.  A rating decision in 
November 2001 denied the claims.  The veteran filed a notice 
of disagreement regarding the low back and right ankle 
disorders in June 2002.  The record does not include a 
statement of the case for these claims, and these matters are 
addressed in the remand which follows this decision.  


FINDING OF FACT

The veteran's service-connected right hip stress fracture, 
post open reduction and internal fixation is manifested by 
subjective complaints of pain which, at most, limits flexion 
to 60 degrees, extension to 20 degrees, and abduction to 30 
degrees.


CONCLUSION OF LAW

A rating in excess of 10 percent for postoperative residuals 
of a right hip stress fracture is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has issued 
final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  However, the veteran has been notified 
of the applicable laws and regulations.  Discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case informed him of what is necessary to 
establish entitlement to the benefit sought, and what the 
evidence shows.  Moreover, in an October 1999 letter, the RO 
advised the veteran what evidence VA would obtain, and what 
evidence she must obtain or assist VA to obtain.  
Consequently, the notice requirements of the VCAA are met.  
See Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 
2002).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions of the VCAA.  The 
record includes service medical records, VA examination 
reports, VA medical records, and a private medical record 
from Roderick L. Chapman, D.C.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with the claim.

Where, as here, there has been substantial compliance with 
the VCAA and implementing regulations, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The veteran is not prejudiced by the Board's 
consideration of the appeal based on the current record.



Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities (38 C.F.R. Part 4), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original rating assigned 
following an award of service connection, the entire period 
from the grant of service connection to the present must be 
considered, with "staged" ratings assigned, if appropriate.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected postoperative residuals of a 
right hip stress fracture, post open reduction and internal 
fixation have been rated by the RO under the Code 5253.  
Under this code, limitation of rotation prohibiting toeing 
out to no more than 15 degrees or limitation of adduction 
with inability to cross legs warrants a 10 percent rating. 
Abduction limited to no more than 10 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a.

Under Code 5252, limitation of flexion of the thigh to 45 
degrees warrants a 10 percent rating; to 30 degrees warrants 
a 20 percent rating; to 20 degrees warrants a 30 percent 
rating; and to 10 degrees warrants a 40 percent rating.  
38 C.F.R. § 4.71a.  The disability may also be rated under 
Code 5251, based on limitation of extension.  However, the 
maximum rating under this code is 10 percent, which is the 
current rating.  

When rating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Service medical records reveal that the veteran sustained an 
incomplete stress fracture across the right femoral neck.  
She underwent open reduction and internal fixation of the 
right hip.  Post-surgery she had full range of right hip 
motion.  Gait was normal, and there was no pain or limp noted 
on examination.   

In December 1999 and September 2001, the veteran underwent VA 
compensation examinations specifically to determine the 
etiology and extent of the her right hip disability.  Her 
complaints on the two examinations were:  pain, weakness, 
stiffness, swelling, inflammation, instability, locking, 
fatigue and a lack of endurance.  The symptoms were constant.  
Flare-ups were triggered by sitting and walking, and 
especially with getting up and down.  She experienced fatigue 
and soreness in the right leg, with radiation down to the 
right popliteal area.  She felt as if the right hip 
dislocated.  She always limped.  Pain is alleviated by 
Tylenol. 

Examination in December 1999 VA revealed that the veteran's 
gait was normal.  She was able to stand on her toes and 
heels, walk with a tandem gait, squat and assume a standing 
position.  Examination of the hips revealed no heat, redness, 
swelling or effusion.  There was a 3-cm scar on her right 
femur that was nontender to palpation and was not 
disfiguring.  Range of motion testing showed that flexion was 
to 125 degrees, bilaterally, without pain.  Extension was to 
30 degrees, bilaterally, without pain.  Adduction was to 25 
degrees, bilaterally, without pain.  Abduction was to 45 
degrees, bilaterally, without pain.  Neurological examination 
of the lower extremities was within normal limits.  X-rays of 
the right femur in December 1999 showed normal hip joint 
space and post-surgical change in the right femur.   The 
examiner opined that the veteran did not exhibit signs of 
instability, weakness or muscle atrophy.  She did not require 
any assistive devices to ambulate.  She had no limitations on 
standing and walking.

On September 2001 examination, the veteran walked with a 
right-sided limp.  The appearance of the hip joints was 
within normal limits.  Range of motion testing of her right 
hip showed that flexion was 0 to 110 degrees with pain at 90 
degrees, extension was 0 to 30 degrees, with pain at 30 
degrees, adduction was 0-25 degrees, with pain at 25 degrees, 
and abduction was 0 to 35 degrees with pain at 35 degrees.  
The examiner noted that range of motion of the hip joints 
were affected by pain on the right hip.  Bilaterally, there 
was no fatigue, weakness, incoordination or lack of 
endurance.  The surgical scar over the right thigh was non-
tender and healed well.  There were no keloid formation, 
edema, inflammation or breakdown of skin, or underlying 
tissue loss.  X-rays of the right femur in September 2001 
showed a healed undisplaced femoral fracture with internal 
fixation by three screws.  Hip joint space was normally 
maintained.  

The most recent range of motion testing is from an April 2002 
private medical record from Roderick L. Chapman, D.C., 
showing the veteran's right hip flexion was to 60 degrees 
with resistance, extension was to 20 degrees, adduction was 
to 25 degrees with resistance, and abduction was to 30 
degrees with resistance.  The diagnosis was right hip strain 
due to old femur fracture.  

At an October 2000 personal hearing, the veteran reported 
that she had problems squatting, walking long distances, 
climbing stairs, and experienced pain, swelling, stiffness, 
popping and cracking of the right hip.  She walked with a 
limp.  

The Board finds the veteran's complaints are credible and VA 
medical records, the two VA examination reports discussed 
above, and the April 2002 private medical record from Dr. 
Chapman show that her complaints are a feature of her right 
hip disability.  However, the evidence shows that at no time 
during the veteran's claim has the range of motion of the 
right hip been limited to the extent to warrant a 20 percent 
rating under Codes 5252 or 5253, even when consideration is 
given to additional functional loss due to pain.  In this 
regard, the Board notes that there was some variability in 
the resulting limitation of abduction and limitation of 
flexion over the past several years.  The findings most 
favorable to the veteran, i.e., those by her private 
chiropractor, do not fully satisfy (but do approximate) the 
criteria for a 10 percent rating.  Hence, a rating in excess 
of 10 percent is not warranted.  Accordingly, the Board finds 
no basis for a rating in excess of 10 percent under Codes 
5252 or 5253.  As for other potentially applicable diagnostic 
codes, the Board notes that there is no evidence of ankylosis 
of the right hip to warrant a separate rating under Code 
5250, nor is there evidence of a flail right hip joint to 
warrant application of Code 5254.  There is also no evidence 
of malunion or nonunion of the femur so as to warrant 
application of Code 5255.  

The Board acknowledges the veteran's long-term complaints of 
pain, weakened movement, excess fatigability and 
incoordination of her right hip, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, supra.  Indeed, VA 
examination in September 2001, as well as VA medical records 
and the April 2002 private medical record from Dr. Chapman 
did note that the veteran had pain during range of motion 
testing.  However, limitations found with consideration of 
the factor of pain still do not approximate the criteria for 
a 20 percent rating. 

In making this determination, the Board has considered the 
provisions of 38 C.F.R. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence as to warrant a favorable decision.


ORDER

A rating in excess of 10 percent for postoperative residuals 
of a right hip stress fracture is denied.  


REMAND

As indicated above, a timely notice of disagreement was filed 
recently as to the issues of entitlement to service 
connection for low back and right ankle disorders.  Since the 
RO has not yet had the opportunity to address this matter on 
appeal, it must be returned to the agency of original 
jurisdiction for review and preparation of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).
To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following action:

The RO should issue a statement of the case to the veteran 
and her representative addressing the issue of  entitlement 
to service connection for low back and right ankle disorders.  
The statement of the case should include a summary of the 
relevant evidence and citation to all relevant law and  
regulations.   The veteran should be advised of the time 
limit in which she may file a substantive appeal in this 
case.

Then, only if an appeal is perfected as to any issue 
remaining, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

